      Case 1:71-cv-02877-LAK-RWL Document 430 Filed 11/19/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

U.S. EQUAL EMPLOYMENT                                  )
OPPORTUNITY COMMISSION,                                )
                                                       )
                      Plaintiff,                       )   Case No. 71-cv-02877(LAK)(RWL)
                                                       )
                                                       )
               v.                                      )
                                                       )
                                                       )
INTERNATIONAL ASSOCIATION OF                           )
BRIDGE STRUCTURAL AND                                  )
ORNAMENTAL IRONWORKERS LOCAL                           )
580, et al.,                                           )
                                                       )
                      Defendants.                      )
                                                       )


                    JOINT MOTION TO APPROVE CONSENT DECREE

       Plaintiff U.S. Equal Employment Opportunity Commission (“EEOC”), Defendant Local

580 of the International Association of Bridge, Structural, and Ornamental Ironworkers (“Local

580”), Defendant Joint Apprentice-Journeymen Educational Fund of the Architectural

Ornamental Iron Workers Local 580 (“AJEF”), and Defendant Allied Building Metal Industries

(“Allied”) (collectively, the “Parties”) hereby jointly move for entry of the Proposed Consent

Decree attached hereto.

       In support of this motion, the Parties state:

       1)      In 1971, the United States Government filed a complaint alleging that Local 580,

               then a nearly all-white labor union, was engaged in a pattern or practice of

               resistance to the full enjoyment by nonwhite individuals of rights guaranteed by

               Title VII. The AJEF and Allied were joined as parties necessary for relief.

       2)      A Consent Judgment was entered in 1978 to resolve the claims against Local 580,

                                                  1
Case 1:71-cv-02877-LAK-RWL Document 430 Filed 11/19/20 Page 2 of 5




      the AJEF, and Allied (“Local 580 Defendants”).

 3)   Local 580 and the AJEF were held in contempt on several occasions for violations

      of the Consent Judgment between 1978 and 1997.

 4)   Today, the factual circumstances of this case are quite different. Nearly half of

      Local 580’s membership and one third of its leadership is Black or Hispanic. The

      approach of Local 580 and the AJEF to this litigation today is cooperative and in

      stark contrast to the periods in the 1980s and 1990s that were the subject of the

      contempt findings. Moreover, the EEOC has no reason to believe that Local 580

      or the AJEF have engaged in any recent violations of Title VII.

 5)   In light of these changed factual circumstances, all Parties agree that relief from

      the existing orders and judgments in this case is appropriate.

 6)   After extensive negotiations, the Parties have agreed to the Proposed Consent

      Decree and jointly seek its approval by the Court.

 7)   The Proposed Consent Decree would establish a transitional set of obligations for

      the Local 580 Defendants for a term of three years, with monitoring by and

      reporting to the EEOC.

 8)   The Proposed Consent Decree is designed to preserve the progress made during

      this litigation through policy modifications, EEO training, expanded recruiting,

      continued operation of a referral hall, and the establishment of a new

      EEO/Compliance Officer position within Local 580.

 9)   The Proposed Consent Decree contains provisions for monitoring and

      enforcement by the EEOC that are commonplace in EEOC consent decrees, and

      the Decree would conclude the appointment of the Rule 53 special master in this



                                        2
     Case 1:71-cv-02877-LAK-RWL Document 430 Filed 11/19/20 Page 3 of 5




              case with respect to the Local 580 Defendants.

       10)    The Proposed Consent Decree is fair and reasonable, does not disserve the public

              interest, and relief from the prior orders and judgments that the Decree would

              supersede is warranted by changes in the factual conditions in this litigation over

              the years.



       For the foregoing reasons, and those set forth more fully in the supporting memorandum

of the EEOC, the Parties jointly and respectfully request that the Proposed Consent Decree be

approved.




                                                3
     Case 1:71-cv-02877-LAK-RWL Document 430 Filed 11/19/20 Page 4 of 5




Dated: November 19, 2020                 Respectfully submitted,

                                         U.S. EQUAL EMPLOYMENT
                                         OPPORTUNITY COMMISSION

                                          s/ Justin Mulaire
                                         Justin Mulaire
                                         Supervisory Trial Attorney
                                         230 S. Dearborn St., Ste. 2920
                                         Chicago, IL 60604
                                         Tel: (312) 872-9666
                                         Email: justin.mulaire@eeoc.gov

                                         Sebastian Riccardi
                                         Trial Attorney
                                         33 Whitehall Street, Fl. 5
                                         New York, NY 10004
                                         Tel: (929) 506-5340
                                         Email: sebastian.riccardi@eeoc.gov
                                         Attorneys for Plaintiff EEOC


                                         LOCAL 580 AND THE AJEF

                                          s/ Christopher P. O’Hara
                                         Christopher P. O’Hara
                                         Colleran O’Hara & Mills, LLP
                                         100 Crossways Park Drive West, Suite 200
                                         Woodbury, New York 11797
                                         Tel.: (516) 248-5757
                                         Email: cpoh@cohmlaw.com
                                         Attorneys for Defendants Local 580
                                         and the AJEF


                                         ALLIED BUILDING METAL
                                         INDUSTRIES

                                          s/ Steven N. Davi
                                         Steven N. Davi
                                         Executive Director and General Counsel
                                         Allied Building Metal Industries, Inc.
                                         270 Madison Avenue, Suite 401
                                         New York, NY 10016
                                         Tel: (212) 697-5551
                                         Attorney for Defendant Allied

                                     4
     Case 1:71-cv-02877-LAK-RWL Document 430 Filed 11/19/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that on today’s date the parties’ Joint Motion for Approval of Consent
Decree, the EEOC’s memorandum in support thereof, and the Declaration of Justin Mulaire will
be served electronically on all counsel of record via the court’s electronic filing system.


Dated: November 19, 2020                                   Respectfully submitted,

                                                            s/ Justin Mulaire
                                                           Justin Mulaire
                                                           Supervisory Trial Attorney
                                                           U.S. Equal Employment
                                                           Opportunity Commission
                                                           230 S. Dearborn St., Ste. 2920
                                                           Chicago, IL 60604
                                                           Tel: (312) 872-9666
                                                           Email: justin.mulaire@eeoc.gov




                                              5
